As in most criminal cases, the facts in this case presented a jury question. Said facts as testified by witnesses of respective parties were in conflict rendering inapt the affirmative charge which was requested in writing by defendant.
Appellant, as defendant below, was charged by complaint with the offense of operating a motor vehicle on the public highways of the State of Alabama while intoxicated.
No objection, by demurrer or otherwise, was interposed to the complaint. The defendant upon arraignment plead not guilty, and the case was tried upon the issue thus formed.
The evidence introduced by the State tended to make out the State's case in every detail.
That for the defendant was in direct conflict; hence, as stated, the question as to the guilt or innocence of the accused was wholly within the province of the jury to determine. They, the jury, decided adversely to the defendant, and were justified in so doing under the evidence adduced upon the trial.
Pending the trial, the defendant interposed several general objections which were overruled by the court, to which actions exceptions were reserved. We pretermit invoking the rule announced by this court in Freeman v. State, 21 Ala. App. 433,109 So. 172, where it is stated: "Upon the trial of this case numerous 'objections' were interposed. In no instance were any grounds of objection stated. The court was therefore justified in overruling the objections, and exceptions reserved under these conditions cannot avail appellant."
Here, after a careful consideration of each of the several exceptions reserved, we are clear to the opinion that no error appears in any of them. The substantial rights of the defendant were in no manner impaired by the rulings complained of.
There was no error in giving, at the request of the State, special written charge No. 1.
No motion for a new trial was made.
The record proper is also without apparent error. From what has been said, the judgment of conviction from which this appeal was taken must be, and is, affirmed.
Affirmed.